Case 1:18-md-02841-DPG Document 186 Entered on FLSD Docket 06/02/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION
                                             MDL No. 2841
                                Master File No. 18-MD-02841-GAYLES

   IN RE:

   MONAT HAIR CARE PRODUCTS MARKETING,
   SALES PRACTICES, AND PRODUCTS LIABILITY
   LITIGATION


   THIS DOCUMENT RELATES TO ALL CASES
                                                               /

                     FOURTH AMENDED SCHEDULING ORDER SETTING
                     PRETRIAL SCHEDULE AND STATUS CONFERENCE

            This matter came before the Court on the Parties’ Joint Motion to Amend Trial Deadlines

   and for Status Conference [ECF No. 185]. The Court has reviewed the Motion and the record and

   is otherwise fully advised. Based thereon, it is

            ORDERED AND ADJUDGED that the Motion is GRANTED, and the Scheduling Order

   is amended as set forth below.

                                                            Current               Revised
                     Action Item
                                                         Date/Deadline        Date/Deadline
     Trial Fact Witness Lists                         March 18, 2020       March 18, 2020
     Substantial Completion of Defendants’
     Custodial File Document Production**                                  July 15, 2020

     Plaintiffs’ reports from retained experts
                                                      June 3, 2020         September 15, 2020
     on class certification issues*
     Joinder of Parties/Motions to Amend
                                                      September 16, 2019
     Complaint
     Depositions of Plaintiffs' Retained Experts      July 3, 2020         October 15, 2020
     submitting a report on class certification
     issues must be taken*
     Defendants’ reports from retained
                                                      August 3, 2020       November 23, 2020
     experts on class certification issues*
     Depositions of Defendants' Retained
     Experts submitting a report on class             September 3, 2020    December 23, 2020
     certification issues must be taken*
     Plaintiffs' rebuttal expert reports on class
                                                      September 10, 2020   January 19, 2021
     certification issues, if any*
Case 1:18-md-02841-DPG Document 186 Entered on FLSD Docket 06/02/2020 Page 2 of 3


                                                           Current               Revised
                    Action Item
                                                         Date/Deadline         Date/Deadline
     Depositions of Plaintiffs' rebuttal expert(s)
                                                     October 9, 2020       February 19, 2021
     on class certification issues, if any*
     Plaintiffs' motion for class certification*     November 9, 2020      March 19, 2021
     Defendants' opposition to class
                                                     December 9, 2020      April 19, 2021
     certification*
     Plaintiffs’ reply in support of
                                                     January 8, 2021       May 19, 2021
     class certification*
     Hearing on Plaintiffs' motion for class
                                                     TBD                   TBD
     certification*
     Updated Trial Fact Witness Lists
     Reports from Parties' retained experts on
     merits and damages issues (other than
     class certification)
     Depositions of any of the Parties' retained
     experts on merits and damages issues
     (other than class certification) must be
     taken
     All discovery (fact and expert) must be
     completed
     Mediation must be completed
     Dispositive motions (including summary
     judgment and Daubert)
     Status Conference

     All briefs in opposition to any dispositive
     motions

     All reply briefs in response to opposition
     to any dispositive motions

     All pre-trial motions and memorandum in
     support
     All motions in limine
     Joint pre-trial stipulation, proposed joint
     jury instructions, proposed joint jury
     verdict form, and/or proposed findings of
     fact and conclusions of law
     Calendar Call

     Two-Week Trial
   **Defendants do not waive any substantive rights to raise further objections with the Special
   Master regarding this production.
   *The asterisked Action Items, relating to class certification issues, do not apply to the Miller or
   Baker matters.


                                                     2
Case 1:18-md-02841-DPG Document 186 Entered on FLSD Docket 06/02/2020 Page 3 of 3


          A telephonic status conference will occur on Wednesday, July 22, 2020, at 10:00 a.m. before

  the Honorable Darrin P. Gayles. Counsel shall enter their appearances telephonically using the

  following dial-in information: <b>Dial-in Number 888-273-3658; Access Code 7032614; Security

  Code 5170</b>. Please dial in at least ten minutes before the Status Conference begins and wait

  until your case is called.

          DONE AND ORDERED in Chambers in Miami, Florida, this 2nd day of June, 2020.




                                                       _______________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
